Citation Nr: 1042103	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial increased rating for post-operative 
C6-C7 diskectomy and interbody fusion for left C7 
radiculopathy with residuals of degenerative disc disease 
currently evaluated as 10 percent disabling prior to May 27, 
2008.

2.	Entitlement to an initial increased rating for post-operative 
C6-C7 diskectomy and interbody fusion for left C7 
radiculopathy with residuals of degenerative disc disease 
currently evaluated as 30 percent disabling since May 27, 
2008.

3.	Entitlement to service connection for chronic fatigue 
syndrome.

4.	Entitlement to service connection for left wrist disability.

5.	Entitlement to an effective date earlier than June 24, 2004, 
for the grant of service connection for gastroesophageal 
reflux disease (GERD).

6.	Entitlement to service connection for hearing loss.

7.	Entitlement to service connection for tinnitus.

8.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to June 1995.  He 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Roanoke, 
Virginia, which denied the Veteran's claim for service connection 
for chronic fatigue syndrome and earlier effective date for GERD.  
This matter also includes appeals from a July 2005 rating 
decision from the RO which denied the Veteran's claim for service 
connection for an initial increased rating of the cervical spine 
disorder and service connection for the left wrist disability. 

The Veteran disagreed with the initial 10 percent evaluation 
assigned for the cervical spine disorder, and during the course 
of the appeal, the evaluation was increased to 30 percent, 
effective May 27, 2008.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

A hearing was held before the undersigned Veterans Law Judge in 
Washington, D.C. in July 2010.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The issues of entitlement to service connection for depression 
and an increased rating of the right wrist has been raised by the 
Veteran during the Board hearing, but has not appealed by the 
Veteran.  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for hearing loss, tinnitus, and 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	For the period prior to May 27, 2008, there is no evidence of 
limitation of forward flexion of the cervical spine to 30 
degrees or less; a combined range of motion of the cervical 
spine of 170 degrees or less; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour; incapacitating episodes; or separately rateable 
neurological impairment.

2.	For the period prior to May 27, 2008, the evidence does not 
show degenerative changes of the cervical spine manifested by 
unfavorable ankylosis of the entire cervical spine; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour; incapacitating episodes; or 
separately rateable neurological impairment.

3.	Although the Veteran has reported difficulty sleeping and 
being tired, no medical physician has assigned a diagnosis of 
chronic fatigue syndrome or suggested that the Veteran has a 
chronic multisymptom disorder, manifested by fatigue.  

4.	The objective evidence does not establish that that the 
Veteran has a left wrist disorder.

5.	The Veteran's current effective date for the grant of service 
connection for GERD, is June 24, 2004, the date of receipt of 
the Veteran's claim for this disability.


CONCLUSION OF LAW

1.	The criteria for an initial evaluation in excess of 10 percent 
for post-operative C6-C7 diskectomy and interbody fusion for 
left C7 radiculopathy with residuals of degenerative disc 
disease prior to May 27, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237-5242 (2009).

2.	The criteria for an initial evaluation in excess of 30 percent 
for post-operative C6-C7 diskectomy and interbody fusion for 
left C7 radiculopathy with residuals of degenerative disc 
disease since May 27, 2008, have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237-5242 (2009).

3.	Chronic fatigue syndrome, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2009). 

4.	A left wrist disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

5.	 The criteria for an effective date earlier than June 24, 
2004, for the grant of service connection for GERD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Here, the duty to notify was satisfied by way of a letters sent 
to the Veteran in September 2004, February 2005, July 2006 and 
January 2007.  These letters informed the Veteran of what 
evidence was needed to establish the benefits sought, of what VA 
would do or had done, and of what evidence the appellant should 
provide.  Therefore, the Board finds that any notice errors did 
not affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  The notices sent to the Veteran 
in July 2006 and January 2007 also explained how disability 
ratings and effective dates are assigned.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits on appeal, such 
as obtaining VA and private medical records, providing the 
Veteran a hearing, and providing the Veteran with a examinations.  
Consequently, the duty to notify and assist has been satisfied in 
this appeal.

Initial Increased Rating

In July 2005, a rating decision granted the Veteran's claim of 
entitlement to service connection for post-operative C6-C7 
diskectomy and interbody fusion for left C7 radiculopathy with 
residuals of degenerative disc disease and assigned a 10 percent 
disability rating, effective May 24, 2004.  The Veteran timely 
appealed the decision.  In June 2008, the RO increased the 
Veteran's disability rating from 10 percent to 30 percent 
disabling, effective May 27, 2008.  As discussed above, the Board 
will address whether a higher rating or ratings should have been 
granted for these time periods.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1. Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must take 
into account the Veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for various periods of time 
since filing his initial rating claims when the disabilities may 
have been more severe than at other times during the course of 
his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the scheduler criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51,454-51,458 (August 27, 
2003).  Diagnostic Code 5237 indicates that lumbosacral or 
cervical strain should be evaluated under the General Rating 
Formula for Disease and Injuries to the Spine.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the cervical spine greater 
than 30 degrees, but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or muscle spasm or guarding not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height. 

An evaluation of 20 percent is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

An evaluation of 30 percent is warranted for forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. 

An evaluation of 40 percent is warranted for unfavorable 
ankylosis of the entire cervical spine. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

Further, for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 
45, left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  Further, the normal ranges of 
motion for each component of spinal motion are the maximum that 
can be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71(a), General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 
(Aug. 27, 2003).

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Rating in excess of 10 percent prior to May 27, 2008.

According to the evidence of record, the Veteran was involved in 
a motor vehicle accident in February 1999 which exacerbated his 
cervical spine condition which the RO found was related to his 
military service.  The Veteran underwent surgery in April 1999 
for disk C6-C7 removal and fusion.  The Veteran was subsequently 
released to normal activities regarding his surgery.  See Dr. R. 
A. Rashti private treatment records, dated February 1999 to May 
2005.

In June 2005, the Veteran underwent a cervical spine examination 
(a VA contract examination conducted by QTC Medical Services) 
where he reported neck pain between his shoulder blades wakes him 
from sleep.  The Veteran stated his left arm radiculopathy has 
disappeared since his surgery.  He reported neck pain is worse 
after 10 to 20 minutes of standing or with a lot of movement but 
that it is not incapacitating.  A physical examination revealed 
no radiation of pain on movement, no muscle spasm, and no 
tenderness.  The range of motion was flexion at 45 degrees, 
extension of 45 degrees with pain, right lateral flexion of 30 
degrees, left lateral flexion of 35 degrees with pain, right 
rotation of 80 degrees, and left rotation of 60 degrees with 
pain.  

The range of motion of the cervical spine was limited by pain and 
the joint function was possibly limited by pain after repetitive 
use (examiner could not determine without resorting to 
speculation).  The Veteran's gait was normal.  There was no 
fatigue, weakness, lack of endurance, or incoordination.  In 
addition, the motor, sensory, and reflex examinations of the 
upper and lower extremities were normal.  Id. 

VA treatment records report that the Veteran has complained of 
and was treated for chronic neck pain from November 2005 to June 
2006.  However, it is unclear whether the Veteran's cervical 
spine condition as worsened since the June 2005 examination.  

After applying the facts to the criteria set forth above, the 
Veteran remains entitled to no more than a 10 percent evaluation 
for his service-connected cervical spine disability under the 
General Rating Formula for Diseases and Injuries of the Spine, 
prior to May 27, 2008.

The Board has reviewed the relevant competent evidence prior to 
May 2008 and finds that there is no finding of favorable or 
unfavorable ankylosis of the entire cervical spine, and the Board 
finds that the Veteran's slight limitation of motion of the 
cervical spine, even with consideration of pain, is not 
equivalent to ankylosis.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).
	
The Board does acknowledge consideration of additional functional 
impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA medical records indicated the Veteran 
had pain upon range of motion testing, but that there was no 
evidence of incoordination, weakness, or fatigability.  The 
Veteran has full muscle strength, intact sensation, and normal 
reflexes at his VA examination.

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as discussed 
above.  The overall evidence does not reveal a disability picture 
most nearly approximating a higher evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth above, 
the Veteran remains entitled to no more than a 10 percent 
evaluation for the orthopedic manifestations of his service 
connected cervical spine disorder, prior to May 27, 2008.

Considering the provisions of Note (1) of the General Rating 
Formula for Diseases and Injuries of the Spine, the Board notes 
that there is no evidence of record for the relevant time period 
which demonstrates that the Veteran experiences any neurologic 
symptomatology.  The objective medical evidence demonstrates that 
the Veteran's neurologic evaluations are repeatedly negative, and 
do not allow for a finding of neurologic manifestations of the 
Veteran's cervical spine strain with limited motion.  The Board 
notes that the Veteran's left arm radiculopathy ceased after the 
Veteran's surgery in April 1999.  Thus, he is not entitled to a 
separate, compensable rating under Diagnostic Code 8510-8513 for 
the neurologic manifestations of the disability at issue.

Rating in excess of 30 percent since May 27, 2008.

In May 2008, the Veteran underwent a cervical spine (QTC) 
examination.  The report stated the Veteran's posture and gait 
were within normal limits.  There was evidence of radiating pain 
on movement, muscle spasms, and tenderness at the C7 area.  There 
was evidence of favorable ankylosis of the spine slight forward 
flexed at 5 degrees.  Due to the ankylosis, the range of motion 
testing of the cervical spine could not be performed.  There was 
symmetry of spinal motion with abnormal curvatures of the spine 
of reduced cervical kyphosis.  There were no cervical sensory 
deficits or motor weakness.  See Dr. D. Barson treatment record, 
dated May 2008

The Veteran underwent another (QTC) cervical spine examination in 
November 2009.  The Veteran's posture and gait was within normal 
limits, and did not require any assistive devices for ambulation.  
There was no evidence of radiating pain on movement, muscle 
spasms, tenderness, guarding, weakness, loss of tone, or atrophy 
of the limbs.  There was also no evidence of ankylosis of the 
cervical spine.  The range of motion was flexion at 45 degrees, 
extension at 45 degrees, right lateral flexion at 29 degrees, 
left lateral flexion at 25 degrees, right rotation at 60 degrees, 
and left rotation at 70 degrees.  The joint function of the spine 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
inspection of the spine revealed normal head position with 
symmetry in appearance and spinal motion with normal curves of 
the spine.  

As noted above, in order for the Veteran to meet or approximate 
the criteria for a rating in excess of 30 percent for his 
service-connected neck disorder under the current rating criteria 
for the cervical spine, there must be unfavorable ankylosis of 
the entire cervical spine.  The medical evidence of record is 
absent of any findings, treatment or diagnosis of unfavorable 
ankylosis of the entire cervical spine.

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension and the ankylosis results in one or 
more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243, Note (5). The 
Board further notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).

The medical evidence of record is absent of any findings, 
treatment or diagnosis of unfavorable ankylosis.  While the May 
2008 examination did reflect the presence of ankylosis, it was 
not unfavorable.  In fact, the most recent examination in 
November 2009 reported no evidence of ankylosis.  The Veteran's 
treatment records reflect limited cervical range of motion, but 
are absent of any findings that his cervical spine is fixed in 
flexion or extension.  Additionally, the Veteran has not been 
shown to have any of the abovementioned symptoms cited in 39 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) in 
conjunction with fixed flexion or extension in the cervical 
spine.  Thus, a rating of 40 percent under the General Rating 
Formula for Diseases and Injuries of the Spine is not warranted.

After reviewing the record, the Board further finds that a 
separate disability rating for neurological complications is not 
warranted because the objective medical evidence does not 
demonstrate that the Veteran suffers from a separate neurological 
disability distinct from his arthritis of his cervical spine.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca. However, an 
increased evaluation for the Veteran's cervical spine disorder is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 30 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran has 
complained of pain on numerous occasions. However, as stated 
above, the effect of the pain in the Veteran's traumatic 
arthritis of cervical spine is contemplated in the currently 
assigned 30 percent disability evaluation.  The Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.

Therefore, the Board finds that the preponderance of the evidence 
is against a higher initial evaluation than the current 30 
percent evaluation for the Veteran's cervical spine disorder 
since May 27, 2008.

Extraschedular consideration

The Board also finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" for the appeal period.  38 C.F.R. § 3.321(b)(1) 
(2009).  The record does not indicate that the Veteran's cervical 
spine disability has necessitated frequent hospitalization or is 
manifested by marked industrial impairment.  The Board notes a 
May 2009 letter submitted by Dr. Skees which states the Veteran 
is currently employed as a boiler maker which requires 
"significant climbing, lifting, sitting, standing, walking, and 
strenuous activity throughout the day."  Dr. Skees identified 
numerous medical conditions that, in his opinion, prevents the 
Veteran from working.  These medical conditions include bilateral 
knee pain, lumbar and cervical disc disease, bilateral hip 
problems, bilateral elbow pain secondary to chronic 
epicondylitis, and bilateral carpal tunnel syndrome.  Despite the 
Veteran's contention that he can no longer work, there is no 
objective evidence revealing that his condition caused marked 
interference with employment, e.g., wage statements or sick leave 
records, beyond that already contemplated by the schedular rating 
criteria.  In addition, Dr. Skees lists Veteran's several other 
medical issues that contribute his inability to effectively work.  
In the absence of requisite factors, the criteria for submission 
for assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied prior to 
April 30, 2008.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to 
establish service connection, a veteran must show evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. § 
3.303; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.



Chronic fatigue syndrome

The Veteran testified at the July 2010 Board hearing that after 
his separation from military service he would, "get tired all 
the time... My wife knows it, too, taking more naps and... I had 
constant headaches."  He stated he would be tired even after an 
adequate amount of sleep.  The Veteran also reported muscle 
soreness and stiff joints.  He stated he sought treatment for his 
headaches and was told by his physician that the headaches were 
probably caused by his sinuses.  See Board hearing transcript, 
dated July 2010.

The Veteran's service personnel records indicate he is a Persian 
Gulf veteran.  Service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which cannot be attributed to any 
known clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2008).

There are three types of "qualifying chronic disabilities" for 
the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service- connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. 38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).  There are 
currently no diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection under 38 
C.F.R. § 3.317(a)(2)(C).

"Objective indications" of chronic disability include both signs 
(in the medical sense of objective evidence perceptible to an 
examining physician) and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headaches; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

In this case, service treatment records are absent of any 
complaints of, treatment for, or diagnoses of chronic fatigue 
syndrome.  The Veteran's March 1995 separation examination also 
does not indicate any symptoms or treatment for chronic fatigue 
syndrome.  See in-service treatment records, dated June 1985 to 
March 1995.

Likewise, the post-service VA treatment records are silent as to 
complaints, treatment, or diagnoses of chronic fatigue syndrome, 
or any other disability manifested by chronic fatigue, except to 
the extent that numerous clinical records reflect that the 
Veteran complains of chronic pain and difficulty sleeping.  The 
VA and private treatment records, including records dated in 1999 
through 2009 reflect that the Veteran's has been receiving 
treatment for sleep apnea, pain, and depression.  In 2006, the 
Veteran has complained of pain disturbing his sleep and was 
treated with sleep medication.  In a February 2008 letter from 
Dr. A. D. Redding to Dr. M. E. Skees, the Veteran stated he has 
problems with maintained sleep at night since 1992.  He has 
difficulty falling and staying asleep and "has awakened feeling 
as if he hasn't slept."  See Dr. A. D. Redding letter, dated 
February 2008.  The Board notes the Veteran has claimed for 
service connection for sleep apnea but was denied in an October 
2008 rating decision by the RO. 

No medical physician has assigned a diagnosis of chronic disorder 
manifested by extreme fatigue, including chronic fatigue syndrome 
- either during service or currently.  Further, no examiner has 
reported any objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by extreme fatigue.  Therefore, service connection for chronic 
fatigue syndrome on the basis of direct service incurrence must 
be denied, as service connection requires that the claimant have 
the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

The Board has also considered several lay statements in the 
record, including the Veteran's own statements as well as 
statements from the Veteran's brother, nephew, friend, and wife.  
The essence of these statements is that the Veteran is less 
energetic and active than he was previously.  The statements 
offer several examples of instances when the Veteran was unable 
to function normally because of his pain or symptoms of several 
of his conditions.

The only evidence in support of the Veteran's claim for chronic 
fatigue syndrome is his own contentions.  However, there is no 
indication that the Veteran possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  A person who lacks the relevant medical 
training is not qualified to diagnose conditions that require 
medical experience, training, or education to identify.  See Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay 
persons are competent to diagnose and identify varicose veins 
because varicose veins are capable of observation and 
identification even without medical training).  The Board finds 
that medical training is required to properly diagnose chronic 
fatigue syndrome (as opposed to merely symptoms of chronic 
fatigue). 

For the foregoing reasons, the claim for service connection for 
chronic fatigue syndrome must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Left Wrist Disability

According to the in-service treatment records, the Veteran was 
treated for left wrist pain when he injured his hard in an 
attempt to catch a frisbee.  He reported a decrease in range of 
motion approximately two days after the injury.  An x-ray of the 
left wrist was taken and showed no fractures.  See in-service 
treatment records, dated May 1988.  Separation examination record 
report no symptoms of a left wrist disorder or residuals of the 
left wrist injury.  See Separation examination record, dated 
March 1995.  

Upon review of the Veteran's medical treatment evidence of 
record, there is no treatment or complaint of a left wrist injury 
or pain prior to 2008.  In October 2008, the Veteran underwent an 
examination (QTC) where he described pain in his wrist for the 
past 15 years and that it was not due to injury or trauma.  He 
stated he experienced weakness, stiffness, swelling, lack of 
endurance, and fatigability.  There was no heat, redness, giving 
way, locking, and dislocation.  

A physical examination revealed the range of motion for the left 
wrist was dorsiflexion of 70 degrees, palmar flexion of 80 
degrees, radial deviation of 20 degrees, and ulnar deviation of 
45 degrees.  The left wrist joint function was nit additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Furthermore, an x-ray of 
the left wrist showed "no evidence of fractures or other 
significant bone or soft tissue abnormality."  The examiner, Dr. 
E. E. Merrill, concluded it is more likely than not that the 
Veteran sustained injury to his right wrist and his current 
symptoms are related to his military service.  However, Dr. 
Merrill stated the Veteran's left wrist was not "involved in the 
wrist fracture as previously described."  Id. 
 
The Board notes that service connection was established for a 
right wrist disability by the RO in a February 2009 decision.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for a left wrist disability.  
Indeed, in the absence of evidence of a current disability, the 
claim must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for a left wrist 
disability and therefore, the benefit of the doubt provision does 
not apply.  38 U.S.C.A. § 5107(b).  As such, service connection 
for a left wrist disability must be denied.  38 C.F.R. § 3.303.


Earlier Effective Date

The Veteran contends that he should be granted an earlier 
effective date for the grant of service connection for GERD.  The 
Board notes that the Veteran's current effective date, June 24, 
2004, is the date of the Veteran's most recent claim for service 
connection for GERD.  That claim was granted by a July 2007 
rating decision from the date of claim, based on the medical 
evidence linking the Veteran's disability to service.  

The effective date for a grant of service connection is the day 
following the date of separation from active service or the date 
entitlement arose, if the claim is received within one year after 
separation from service.  Otherwise, it is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  

The Veteran submitted several contentions on what should be the 
effective date.  In his May 2006 claim for an earlier effective 
date, the Veteran argued he initially filed for service 
connection for GERD in April 4, 1997.  See Claim, dated May 2006.  
Second, in a statement submitted to the VA in August 2006, the 
Veteran argued his GERD condition was diagnosed while he was in 
active duty.  He stated he was denied in his initial claim but 
was subsequently granted 10 percent evaluation in his second 
attempt.  Therefore, his effective date should be the date after 
he separated from service, which would be June 16, 1995.  See 
Veteran's Statement in Support of Claim, dated August 2006.  
Third, in his August 2007 Notice of Disagreement to the June 2007 
rating decision denying his appeal for earlier effective date, 
the Veteran stated his effective date should be 1996, when he 
first filed his claim.  See Notice of Disagreement, dated August 
2007.  Finally, at the July 2010 Board hearing, the Veteran 
clarified that the earlier effective date for GERD should be from 
1996 as it was when he filed a claim for service connection for 
hiatal hernia.  The Veteran testified that he was told by doctors 
in 1993 or 1994 that he had acid reflux but thought it was 
related to his hiatal hernia rather than GERD.  See Board hearing 
transcript, dated July 2010.  

The Veteran was denied service connection for hiatal hernia in 
October 1996.  See Rating Decision, dated October 1996.  The 
Veteran subsequently submitted a Notice of Disagreement in 
November 1996  stating that he was examined by physician who told 
him his "vocal cords were burnt a little from the stomach acids.  
The VA issued a Supplemental Statement of the Case which denied 
the claim.  The Veteran did not appeal this decision, and it 
therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1991).

In this case, the Board finds no evidence that the Veteran filed 
for GERD in April 1997.  The Board does note that while the 
Veteran initially filed a claim for hiatal hernia in July 1997, 
the first instance the Veteran submitted a formal claim of 
service connection for GERD was in June 2004.  He was initially 
denied by the RO in a July 2005 rating decision but was granted 
service connection at 10 percent evaluation in a Decision Review 
Officer Decision in March 2006.  As stated above, the effective 
date of an award is generally the date of receipt of a claim (or 
informal claim where appropriate), or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).  Therefore, since the Veteran has been properly 
assigned an effective date of June 24, 2004.  

Moreover, the Veteran is entitled to the effective date of an 
award of disability compensation for direct service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).  However, there is no 
evidence the Veteran submitted a claim for GERD within one year 
of separation.  Furthermore, even assuming arguendo that it the 
Veteran's symptoms were related to hiatal hernia, the claim for 
hiatal hernia resulted in a final decision. 

While the Board is sympathetic to the Veteran's claim, the 
effective date of an award of service connection, however, is not 
based on the date of the earliest medical evidence of the 
disability.  Instead, it is based on the date that the 
application upon which service connection was eventually awarded 
was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  The Board finds that there is no evidence of record 
indicating that the Veteran would be entitled to an earlier 
effective date for his service connected GERD.  

Therefore, Board finds that an effective date prior to June 24, 
2004, is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial increased rating for post-operative C6-
C7 diskectomy and interbody fusion for left C7 radiculopathy with 
residuals of degenerative disc disease currently evaluated as 10 
percent disabling prior to May 27, 2008, is denied.

Entitlement to an initial increased rating for post-operative C6-
C7 diskectomy and interbody fusion for left C7 radiculopathy with 
residuals of degenerative disc disease currently evaluated as 30 
percent disabling since May 27, 2008, is denied.

Entitlement to service connection for chronic fatigue syndrome is 
denied.

Entitlement to service connection for left wrist disability is 
denied.

Entitlement to an effective date earlier than June 24, 2004, for 
the grant of service connection for GERD is denied. 


REMAND

Hearing Loss and Tinnitus

During the July 2010 hearing, the Veteran testified that it was 
his belief that his hearing loss and tinnitus were directly 
related to noise exposure in service.  The Veteran testified that 
his exposure to acoustic trauma began while he was a boiler 
technician in the Navy.  The Veteran stated he would not hear the 
other technicians he was working with due to the loud noise and 
worse foam earplugs.  The Veteran also reported ringing in his 
ears since service.  Furthermore, the Veteran testified he would 
be willing to undergo a VA audiological examination for both 
bilateral hearing loss and tinnitus.  See Hearing Transcript, 
dated July 2010. 

According to the Veteran's March 1995 separation examination, he 
reported ear, nose, and throat trouble and hearing loss.  The 
examiner noted slight audiometric decrease in hearing loss.  See 
separation examination record, dated March 1995.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

The Veteran was previously denied by the RO due to a lack of 
current chronic disability that is medically related to in 
service acoustic noise exposure.  In this case, given the 
separation examination noting slight hearing loss and the 
Veteran's testimony that he is willing to attend a VA examination 
should one be scheduled, the Board finds that a VA audiological 
examination and opinion is needed to determine whether hearing 
loss and tinnitus it is service connected.

TDIU

In a (relatively) recent precedent decision, Rice v. Shinseki, 22 
Vet. App. 447 (2009), it was held that a claim for a TDIU is part 
and parcel of an increased-rating claim when the issue of 
unemployability is raised by the record.  In this case, the issue 
of unemployability is raised by the record.  The Veteran has 
reported his disabilities are interfering with his ability to 
work as a boiler maker.  At the July 2010 Board hearing, the 
Veteran indicated his service connected disabilities are so 
disabling he is unable to obtain and retain employment.  See 
Board hearing transcript, dated July 2010.  Therefore, pursuant 
to Rice, the Board is assuming jurisdiction over the TDIU claim, 
as the issue of unemployability is raised by the record.

As stated previously, a May 2009 letter submitted by Dr. Skees 
stated the Veteran is currently employed as a boiler maker but 
identified numerous medical conditions that prevent the Veteran 
from working.  Dr. Skees recommended the Veteran medically retire 
from his current job.  See Dr. M. E. Skees letter, dated May 
2009.

Generally, A Veteran will be entitled to a TDIU upon establishing 
he is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  Consideration may be given to his 
level of education, any special training, and previous work 
experience in making this determination, but not to his age or 
impairment from disabilities that are not service connected 
(i.e., unrelated to his military service).  See 38 C.F.R. §§ 
3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities - provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).

Currently, although the Veteran's combined evaluation is at 90 
percent he does not meet the percentage standards as none of the 
individual evaluations of his service connected disabilities are 
higher than 30 percent.

When the percentage standards of 38 C.F.R. § 4.16(a) have not 
been met, VA must consider assigning an extra-schedular rating.  
38 C.F.R. § 4.16(b).  If the evidence demonstrates that the 
Veteran is unemployable by reason of his service- connected 
disabilities, but fails to meet these percentage standards (as 
appears to be the case here), the claim shall be submitted to the 
Director of Compensation and Pension (C&P) Service for 
extraschedular consideration.  38 C.F.R. § 4.16(b).

The recent examinations do not contain an explicit opinion as to 
whether the Veteran's unemployment is attributable to his service 
connected disabilities or whether those disabilities would 
preclude all gainful employment.

As a final matter, the Board also points out that, as any 
decision with respect to the claim for service connection may 
affect the Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for service connection.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the issues 
of service connection for hearing loss and tinnitus are remanded, 
the Veteran's claim for TDIU must also be remanded pending the 
outcome of the issues of service connection.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
audiological examination to determine the 
nature and etiology of any diagnosed ear 
disorder, specifically hearing loss and 
tinnitus, and the examiner is asked to 
state whether it is at least as likely or 
not that any bilateral hearing loss or 
tinnitus diagnosed is etiologically 
related to service.  

All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.	Schedule the Veteran with an examination 
to determine whether his service connected 
disabilities, as likely as not, prevent 
him from obtaining or retaining gainful 
employment that his education and 
occupational experience would otherwise 
permit him to undertake.  The examiner 
should review the claims folders and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide a rationale for the opinion.  If 
further examination is recommended, it 
should be undertaken.

3.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for hearing loss, tinnitus and TDIU.  If 
the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


